SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
400
KA 06-03712
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

TIMOTHY L. DUNBAR, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (WILLIAM G. PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered November 15, 2005. The judgment convicted
defendant, upon his plea of guilty, of rape in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court